By the Court, Bronson, J.
As the second debt was not due when the first action was commenced, and as the effect of a consolidation might be to delay the collection of the notes, although there may be no defence in that action, I think the motion should be denied. If the defendant had sworn that he intended to suffer judgment to pass by default in both actions, or if he had offered to accompany any plea that he might put in with such an affidavit as would have been necessary on pleading to the first action alone, the motion might have been granted. [
Motion denied.